DETAILED ACTION
Claims 21-40 are pending. Claims 1-20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-21 of U.S. Patent No. 11,349,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patent.
Claims 21, 23, 32 & 36-37 of the instant application are mapped to claims 1, 13 & 20 of the patent. Claims 22 & 33 of the instant application are mapped to claim 12 of the patent. Claims 24 & 34 of the instant application are mapped to claims 3, 1 & 11 of the patent. Claim 25 of the instant application is mapped to claims 2 & 14 of the patent. Claim 26 of the instant application is mapped to claims 3, 7 & 18 of the patent. Claim 27 of the instant application is mapped to claims 3, 8 & 19 of the patent. Claims 28 & 40 of the instant application are mapped to claim 10 of the patent. Claims 29-31 & 35 of the instant application are mapped to claims 4-6 & 15-17 of the patent. Claims 38-39 of the instant application are mapped to claim 21 of the patent. 

Instant Application No. 16/256,250
US Patent No. 11,349,871
21. An apparatus, comprising: a communications unit; a memory storing instructions; and; at least one processor coupled to the communications unit and to the memory, the at least one processor being configured to execute the instructions to:
1. An apparatus, comprising: a communications unit; a memory storing instructions; and; at least one processor coupled to the communications unit and to the memory, the at least one processor being configured to execute the instructions to:
obtain contextual information identifying a first type of data, the first data type being responsive to an inquiry associated with messaging data;
receive, via the communications unit, a first signal from a device that includes messaging data, the first signal being received during a first communication session established between the device and a first executed application program; obtain contextual information identifying a first type of data that is responsive to an inquiry associated with the messaging data; 
 based on at least an established consistency between the first data type and a second type of data maintained at an additional apparatus, determine that the additional apparatus is configured to respond to the inquiry; and
 based on an established inconsistency between the first data type and a second type of data maintained within the memory, and based on an established consistency between the first data type and a third type of data maintained at an additional apparatus, determine that the additional apparatus is configured to respond to the inquiry; and
transmit, via the communications unit, a first signal to the additional apparatus that includes a digital token and at least a portion of the messaging data, the additional apparatus being configured to validate the digital token and perform operations that respond to the inquiry based on the portion of the messaging data.
transmit, via the communications unit, a second signal to the additional apparatus that includes a digital token and at least a portion of the messaging data, wherein the second signal comprises information that causes a second application program executed by the additional apparatus to validate the digital token, establish a second communication session between the device and the executed first and second application programs based on the portion of the messaging data, and perform operations that generate a response to the inquiry and that transmit the response to the device during the second communications session.



Allowable Subject Matter
Claims 21-40 would be allowable if the Double Patenting Rejection is overcome. 

Examiner’s Statement of Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After a fully conducted search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Drasin et al. (US Pub No. 2019/0297147) discloses application-specific session authentication.  In some systems, a host server may authenticate a single-page application utilizing token-based verification.  The host server may identify whether the session-identifying token is included in the resource request from the single-page application in order to determine whether to grant resource access for the request.  If the request includes the token, the host server may determine that the request is from the single-page application, and may transmit the requested resources to the user device to load or update the embedded application.  Using the token-based scheme, the host server may grant access to requests from the specific application, while restricting resource access to any requests received from other entities of the user device. (Drasin, Abstract), SUGIMOTO et al. (US Pub No. 2020/0160350) discloses one or more businesses to provide services to customers using a network.  Also provided is a network that comprises a plurality of nodes.  At least some of the plurality of nodes store data that is necessary for one or more businesses to provide services to customers.  At least some of the plurality of nodes can process data.  Terminal devices associated with customers can be connected to at least one of the plurality of nodes.  The method involves terminal devices being connected to one of the plurality of nodes and services being provided to customers by one or more business via the terminal devices and the network without going through the businesses. (SUGIMOTO, Abstract), KLEIN et al. (US Pub No. 2013/0054740) discloses optimizing access to service capabilities information for clients associated with user in a communication system.  Communications requesting service capabilities information is directed through one or more capabilities application servers for inspection before forwarding the requests to their destination user's client device.  If the capabilities application server has previously stored the information then the reply is generated from information stored on the capabilities application server and no request is forwarded to the user's client device, optimizing the process by reducing network communication (Klein, Abstract), WATANABE (US Pub No. 2017/0093837) discloses a terminal apparatus and an information processing apparatus that is connected to the terminal apparatus via a network.  The terminal apparatus includes a storage unit configured to store a first application program configured to provide another application program executed in the terminal apparatus with an interface for transmitting request information to the information processing apparatus, wherein the first application program includes authentication information for using the information processing apparatus, and a second application program configured to transmit the request information including identification information of an application program to the information processing apparatus in response to a predetermined user's operation, wherein the identification information of the application program is recorded in the second application program.  The information processing apparatus includes an authentication unit configured to authenticate the request information transmitted from the terminal apparatus, and an information provision unit configured to change folder structure information (Watanabe, Abstract), Smith et al. (US Pub No. 2015/0039737) discloses a redirect server and a deployment server configured to configure different terminal devices so that those devices are able to access a network of a service provider. In one embodiment, a communication system is configured so that a user of a terminal is provided with a code.  The code is then communicated to a redirect server via a terminal associated with the user.  The redirect server utilizes the code to determine the address of a deployment sever.  The redirect server then provides the address to the terminal so the terminal can connect to a configuration management system so that the terminal may communicate with that system to be configured for accessing the network services hosted by the system. (Smith, Abstract), Natarajan et al. (US Patent No. 10,567,492) discloses performing load balancing in a federated identity environment. An enhanced identity service provider server receives a redirected user authentication from a client device. Upon successfully authenticating the user of the client device a token is generated. Further another service provider server is selected based on a comparison of one or more network parameters and the client device is redirected with the token to the another selected service provider server. Based on a validation of the token the client device accesses applications protected by the selected another service provider server. (Natarajan, Abstract), and Fu (US Patent No. 9,825,930) discloses authorizing one or more services from service providers in a communications network. The approach includes receiving a request from a first service provider, the request having an associated primary token and a secondary token identifier, the secondary token identifier relating to resources of a second service provider. Based, at least in part, on the secondary token identifier, a secondary token is identified; and then the secondary token is sent to the first service provider, wherein the first service provider and the second service provider belong to different trust domains and the first service provider can use the secondary token to access resources of the second service provider. (Fu, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “ obtain contextual information identifying a first type of data, the first data type being responsive to an inquiry associated with messaging data; based on at least an established consistency between the first data type and a second type of data maintained at an additional apparatus, determine that the additional apparatus is configured to respond to the inquiry; and transmit, via the communications unit, a first signal to the additional apparatus that includes a digital token and at least a portion of the messaging data, the additional apparatus being configured to validate the digital token and perform operations that respond to the inquiry based on the portion of the messaging data”(as recited in claims 21, 32 and 36), in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437